Gilchrist, C. J.
Where a commissioner is appointed by tbe court to take depositions in a cause, it is improper for tbe witness himself to write bis deposition, not in tbe presence of tbe commissioner, and to bring it before him so written. Such deposition cannot be used.
A deposition cannot be opened and amended in tbe absence of tbe opposite side. If tbe witness desire any correction to be made, be should append an affidavit explaining tbe error, and the manner in which it intervened and became known to him. Tbe depositions must, for tbe irregularities disclosed, be suppressed.

Motion granted.